DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 & 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US patent application publication 2019/0281983).
Regarding claim 1, Lin discloses a blow-molded unitary structure comprising: a panel (10) comprising a first panel wall (12) and a second panel wall (14) spaced apart from the first panel wall; a plurality of depressions (18) monolithically formed with the panel, each recessing from the second panel wall toward an interior of the panel, wherein each depression in the plurality of depressions comprises: an open depression top at the second panel wall; a closed depression bottom opposite to the open depression top; and a depression side wall connecting the open depression top and the closed depression bottom (Fig. 2 & see [0041-0043]); and a plurality of protrusions (30) monolithically formed with the panel, each protruding from the second panel wall toward an exterior of the panel, wherein each protrusion in the plurality of protrusions comprises: an open protrusion base at the second panel wall; and a closed protrusion cover surrounding the open protrusion base (Fig. 3A); wherein depressions in at least a subset of the plurality of depressions are arranged alternately with protrusions in at least a subset of the plurality of protrusions across at least a portion of the panel (Figs. 1-3c), and wherein the plurality of depressions and the plurality of protrusions collectively enhance a strength of the blow-molded unitary structure ([0047]).
Regarding claim 3, Lin discloses a structure wherein the second panel wall is substantially parallel to the first panel wall (Fig. 1).
Regarding claim 5, Lin discloses a structure wherein the closed depression bottom is formed monolithically at the first panel wall or is a part of the first panel wall (Fig. 3A).
Regarding claim 6, Lin discloses a structure wherein the subset of the plurality of depressions and the subset of the plurality of protrusions are arranged substantially uniformly across the portion of the panel (Fig. 1).
Regarding claim 7, Lin discloses a structure wherein the plurality of depressions and the plurality of protrusions are arranged substantially across the panel (Fig. 1).
Regarding claim 8, Lin discloses a structure wherein the closed protrusion cover of each protrusion in at least a subset of the plurality of protrusions is substantially rounded (Fig. 3A).
Regarding claim 9, Lin discloses a structure wherein the closed protrusion cover of each protrusion in at least a subset of the plurality of protrusions comprises a top and a side wall connecting the top with the open protrusion base of each respective protrusion (Fig. 3C).
Regarding claim 10, Lin discloses a structure wherein the top of the closed protrusion cover is arched or dome-shaped (Fig. 3C).
Regarding claim 11, Lin discloses a structure wherein an edge between the top and side wall of the closed protrusion cover is arched (Fig. 3C).
Regarding claim 12, Lin discloses a structure wherein the top of the closed protrusion cover is substantially planar and parallel to the second panel wall (Fig. 3A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 4, Lin discloses the structure as claimed.  Lin does not disclose a structure wherein a depression is separated from its adjacent depression in the plurality of depressions by a distance that is from substantially 3 times to substantially 7 times a thickness of the structure.  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Lin wherein a depression is separated from its adjacent depression in the plurality of depressions by a distance that is from substantially 3 times to substantially 7 times a thickness of the structure, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim(s) 2 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Peery et al. (US patent application publication 2012/0266791) (hereinafter Peery).
Regarding claim 2, Lin discloses the structure as claimed.  Lin does not disclose a structure further comprising a plurality of ribs monolithically formed with the panel, each protruding outwardly toward the exterior of the panel, wherein each respective rib in at least a subset of the plurality of ribs connects corresponding adjacent protrusions in the plurality of protrusions.  
Peery teaches a structure comprising a plurality of ribs (72).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Lin to comprise a plurality of ribs monolithically formed with the panel, each protruding outwardly toward the exterior of the panel, wherein each respective rib in at least a subset of the plurality of ribs connects corresponding adjacent protrusions in the plurality of protrusions in view of Peery’s teaching, because this arrangement would have strengthened the structure.  
Regarding claim 18, Lin teaches a blow-molded unitary structure comprising: a panel (10) comprising a first panel wall (12) and a second panel wall (14) spaced apart from the first panel wall; a plurality of depressions (18) monolithically formed with the panel, each recessing from the second panel wall toward an interior of the panel; a plurality of protrusions (30) monolithically formed with the panel, each protruding from the second panel wall toward an exterior of the panel, wherein each protrusion in the plurality of protrusions comprises: an open protrusion base at the second panel wall; and a closed protrusion cover surrounding the open protrusion base.  
Lin does not disclose a plurality of ribs monolithically formed with the panel, each protruding outwardly toward the exterior of the panel, wherein each respective rib in at least a subset of the plurality of ribs connects corresponding adjacent protrusions in the plurality of protrusions.
Peery teaches a structure comprising a plurality of ribs (72).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Lin to comprise a plurality of ribs monolithically formed with the panel, each protruding outwardly toward the exterior of the panel, wherein each respective rib in at least a subset of the plurality of ribs connects corresponding adjacent protrusions in the plurality of protrusions in view of Peery’s teaching, because this arrangement would have strengthened the structure.  
Regarding claim 19, Lin, as modified, teaches a structure wherein the closed protrusion cover of each protrusion in at least a subset of the plurality of protrusions comprises an arched or dome-shaped top and a side wall connecting the arched or dome- shaped top with the open protrusion base of each respective protrusion (Fig. 3A).
Regarding claim 19, Lin, as modified, teaches a structure wherein an edge between the arched or dome-shaped top and side wall of the closed protrusion cover is arched (Fig. 3A).
Allowable Subject Matter
Claims 16-17 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637